Lawton and Doerr, JJ.
(dissenting). We respectfully dissent in part. Upon constraint, we agree with the majority that plaintiff met his burden of establishing that defendant acted with actual malice and that the jury’s determination that defendant acted with actual malice is established with "convincing clarity” (Prozeralik v Capital Cities Communications, 82 NY2d 466, 474). We likewise agree with the majority that a new trial is not warranted as the result of alleged errors in the rulings of the court or its charge to the jury. Finally, we agree with the majority that plaintiff failed to prove his entitlement to punitive damages.
We conclude, however, that the jury’s awards of $6,000,000 for injury to reputation and $3,500,000 for emotional and physical injury deviate materially from what would be reasonable compensation (see, CPLR 5501 [c]; see also, Prozeralik v Capital Cities Communications, 188 AD2d 178, 186-188 [Lawton and Doerr, JJ., dissenting], revd 82 NY2d 466, supra). Consequently, we vote to modify and grant a new trial on the issue of compensatory damages only unless plaintiff stipulates to accept awards of $500,000 for injury to reputation and $250,000 for emotional and physical injury. (Appeal from Judgment of Supreme Court, Niagara County, Koshian, J. — Defamation.) Present — Green, J. P., Lawton, Callahan, Doerr and Davis, JJ.